 Case 19-16690-jkf      Doc 7     Filed 10/28/19 Entered 10/28/19 12:00:37            Desc Main
                                   Document     Page 1 of 1



                            U.S. BANKRUPTCY COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA


IN RE:    FRANK BRANIGAN                       :             CHAPTER 13
                                               :
          Debtor                               :             BANKRUPTCY NO. 19-16690
                                               :

                                           ORDER

        AND NOW, upon consideration of the Motion to Impose the Stay (“the Motion”), and
the request for an expedited hearing thereon, and sufficient cause being shown, it is hereby
ORDERED that:

1. The Request For an Expedited Hearing GRANTED.

2. A hearing to consider the Motion shall be and hereby is scheduled on October 29      ,
   2019, at       10:00 a.m.   , in the United States Bankruptcy Court, 900 Market Street,
   2nd Floor, Philadelphia, Pennsylvania, 19107.

3. Written objections or other responsive pleadings to the Motion (while not required) may be
   filed up to the time of the hearing and all objections will be considered at the hearing.

4. The Movant shall serve the Motion and this Order on the U.S. Trustee, the case Trustee (if
   any), the individual Respondent(s) (if any), Counsels representing the mortgage companies
   (if any), all secured creditors and all priority creditors by facsimile
   transmission and e-mail transmission no later than 12:00 p.m. on October 28, 2019. If the
   hearing is scheduled less than 48 hours after the Movant receives this Order, Movant shall
   give immediate telephonic notice of the hearing to the above as well.

5. Prior to the hearing, the Movant shall file a Certification setting forth compliance with the
   service requirements of Paragraphs 4 and 5 above as applicable.




Date: October 28, 2019
                                                     Honorable Jean K. FitzSimon
                                                     U.S. BANKRUPTCY JUDGE
